       Case 5:19-cv-00638-JKP-ESC Document 20 Filed 10/16/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 FTRU San Antonio LLC,                          §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §
                                                  Civil Action No. 5:19-cv-00638-OLG
                                                §
 Kaplan Higher Education, LLC,                  §
                                                §
        Defendant.                              §
                                                §

              PLAINTIFF FTRU SAN ANTONIO LLC’S AGREED REPORT ON
                       ALTERNATIVE DISPUTE RESOLUTION

TO THE HONORABLE JASON PULLIAM:

       Pursuant to Local Rule CV-88, and the Court’s Scheduling Order entered herein, Plaintiff

FTRU San Antonio LLC respectfully submits the following agreed report on alternative dispute

resolution:

                          I.      SETTLEMENT NEGOTIATIONS

       Because the litigation in this matter has just begun, settlement negotiations are ongoing.

As each side develops its own case, the parties agree that they will seriously discuss settlement at

the appropriate time.

          II.        REPRESENTATIVE AND APPROPRIATE METHOD OF ADR

       The undersigned attorney, Michael W. O’Donnell is responsible for settlement negotiations

on behalf of Plaintiff. Reid S. Manley and Joshua Threadcraft, Burr & Forman, LLP, 420 N. 20th

Street, Suite 3400, Birmingham, Alabama 35203 represents the Defendant Kaplan Higher

Education, LLC and Joshua Threadcraft is responsible for settlement negotiations on its behalf.

Both parties agree that mediation is the appropriate form of ADR to possibly resolve this dispute.

All parties have been informed of the ADR procedures in this district.


                                               -1-
       Case 5:19-cv-00638-JKP-ESC Document 20 Filed 10/16/19 Page 2 of 3



                                         III.   MEDIATOR

          The parties have agreed to use the following court approved mediator to mediate this

matter:

          Donald R. Philbin, Jr.
          Donald R. Philbin, Jr., P.C.
          208 Luther Drive
          P.O. Box 12367
          San Antonio, Texas 78212

          The parties intend to conduct mediation January 16, 2019 in an effort to reach an early

resolution of this matter. At that time, the parties will inform the Court whether the matter was

settled or not. Each party has agreed to bear their own cost for the mediator's fee.

 Dated: October 16, 2019                              Respectfully submitted,



                                                      /s/ Michael W. O’Donnell
                                                          Michael W. O’Donnell
                                                          State Bar No. 24002705
                                                          mike.odonnell@nortonrosefulbright.com
                                                          Aimeé Vidaurri
                                                          State Bar No. 24098550
                                                          aimee.vidaurri@nortonrosefulbright.com
                                                      111 W. Houston Street, Suite 1800
                                                      San Antonio, TX 78205
                                                      Telephone:     (210) 224-5575
                                                      Facsimile:     (210) 270-7205

                                                      COUNSEL FOR PLAINTIFF FTRU SAN ANTONIO
                                                      LLC




                                                -2-
       Case 5:19-cv-00638-JKP-ESC Document 20 Filed 10/16/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       On October 16, 2019, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Western District of Texas, using the electronic case filing system

of the court. I hereby certify that I have served a copy of the foregoing on the following via

electronic mail:

Reid S. Manley
BURR & FORMAN, LLP
420 N. 20th Street, Suite 3400
Birmingham, Alabama 35203
Telephone: (205) 251-3000
Facsimile: (205) 458-5100
Email: rmanley@burr.com
Attorney for Defendant



                                                      /s/ Michael W. O’Donnell
                                                      Michael W. O’Donnell




                                                -3-
